Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Brian Eugene Woodard, Appellant                        Appeal from the 354th District Court of
                                                        Hunt County, Texas (Tr. Ct. No. 29390).
 No. 06-14-00221-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the assessment of
$940.00 for attorney fees from the judgment. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Brian Eugene Woodard, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 11, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk